Title: To George Washington from Major General Alexander McDougall, 17 February 1778
From: McDougall, Alexander
To: Washington, George



Sir,
Morris Town [N.J.] 17th Feby 1778.

Doctor mcKnight, who attended me in my Illness, having asserted to me with great confidence that my Constitution had received So great a Shock, it was in Vain for me to think, of returning to the Army till the opening of the Campaign; was the reason of my removing so far from Camp, to a place of Safety.
I think he was mistaken; for my Health is now perfectly restored; but I cannot say the same of my Strength, every experiment I make to

assertain it, convinces me of the want of it: I have not yet Ventured on Horse back.
But notwithstanding, I hope soon to be fit for duty. If in the mean time, there should be a pressing call for me in the Army, I will repair to it, whenever your Excellency pleases to Signify it.
The Letter to Governor Livingston fell into my Hands, at the desire of Doctor Burnet, owing to the Governors absence. I did not grant the Flag, as Colonels Delancey and Laurence, were in the Power of the Enemy, and I was perswaded, they would make their Election; however unjust it might be, or disagreeable to us. I think the conduct of Governor Trumbul very extraordinary and Partial; as those Prisoners were taken by Continental Troops; and the Gentlemen proposed to be exchanged for them, were captivated, but last Autumn.
It is said that General Howe has at length proposed Such a General exchange of Prisoners, as meets your excellency’s approbation. If so, I beg leave to mention the Case, of Captain Van Duyck of Colonel Lashers Battalion. He being a heavy fat man, became so fatigued in the retreat from the City of newyork, that he could not retire with that corps, and secreted himself in the Cedars between the City and Harlem. Finding no prospect of escape, He concealed himself in the City, where he remained till the Negro, who brought him victuals betrayed him; after the Fire of that devoted City. He was then confined in the Provost Guard; and charged with being concerned in setting the City on Fire; and has Since remained confined, notwithstanding he hath repeatedly prayed for a trial, on that charge, but in Vain. As he has done nothing, in consistent with the Character of a prisoner, and was in the Service of the Continent, Does not Justice to him, and the Public reputation Demand his exchange? He complains, that he has been particularly neglected, while others who were taken after him, have been exchanged. The Enemy I know are much exasperated against him, because the Granadier Company and other Corps, used to exercise in his Tenis Court, and inclosures. May I beg of your excellency, to give the Commissary of Prisoners some Instructions relative to this unhappy man.
I do not learn, that any effectual measures are taken, to fill up the regiments. This will embarass us next campaign, with our old difficulties. It is very surprising, that this country cannot be taught experience, neither from the Practice of Ages, nor their own Sufferings. All the Civilized Nations in Europe, exert every Nerve, to recruit their army, early in winter, when they are at Warr; to discipline their Soldiers for the Campaign. But America Send her recruits to her Army by Fifties, when the Enemy is at our beards; and wonder the invader is not defeated; without considering, that she has not furnished us with the means to

do it, for men are not Soldiers. I am Sir, with great truth and regard, Your obedient Humble Servant

Alexr McDougall


sir, Just at my finishing the above, I was honored with your Excellencys favor of the 12th instant. The wishes you are pleased to express, that I should be of the Court of enquirey, on the loss of Fort Montgomery, and the scarcity of General officers, have determined me to Endeavor, to attend that Court; altho courts of enquirey, are against my Judgment. In the present case, its a very dis-agreeable business to me. The State of New-york in particular, and the Public in General are very sore, at the loss of that Post. If the Court acquit the officers; the Public will probably ascribe it, to a partiality to them. If, on the other hand, we find them Delinquents, and a Court Martial should be ordered to try the matter, who may not Probe the Evidence; and acquit the officers; we shall be charged with injustice; so that whatever may be our determination, we are sure of Censure. For these reasons, I wish it may be a Court martial. If, its the design of Congress, that the enquiry should go to the General, as well as the particular command of the Posts, in the High Lands; so far as the Former may relate to the Latter, the Commission for holding the Court, Should comprehend it.
As I apprehend, the origin, or Authority of the Court, will be independant of the department on Hudsons river, the Commission should empower Some person, not connected with it, to appoint the necessary officers for the Court; for reasons too obvious to mention. I was directed by the Marquis Delafayette, to inform your Excellency; if my health would not permit me, to go with him into canada, in order, that Baron DeKalb might be appointed to that Service.
The State of my strength is such, that I cannot flatter myself, that my attempting it, this Season of the year; would be advancive of the Public Service; or my own reputation. I must therefore decline it.
But independant of these considerations, if I were in a Condition to go on that service, I am advertised of the intention rather too late: The first intimation I have had of it, was to day from the Marquis; and he informs me, the Troops begin their march the Twentieth instant from Albany. I have the Honor to be, sir, your very obedient, and very Humble Servant


Alexr McDougall
